Where an equitable petition for injunctive relief is filed, and the defendant enters general and special demurrers thereto and a plea and answer setting up a claim for a money demand and asking a judgment therefor against the plaintiff, and after the demurrers are overruled and an interlocutory injunction is granted, to all of which exceptions pendente lite are taken, the plaintiff voluntarily dismisses his action, all questions involved in the overruling of the demurrers and the granting of the interlocutory injunction then and there become moot. Such a dismissal of the action removed all equitable questions involved in the case, and the plaintiff in error in his brief having abandoned his exceptions to the overruling of his demurrers and the granting of the interlocutory injunction, the Court of Appeals and not the Supreme Court has jurisdiction of the writ of error. See Mott v. Hill,  7 Ga. 79; Jones v. Mobile  Girard Railroad, 64 Ga. 447;  Cochran v. Stephens, 155 Ga. 134 (116 S.E. 303);  Brandt v. Buckley, 151 Ga. 582 (107 S.E. 773);  Brightwell v. Oglethorpe Telephone Co., 176 Ga. 65
(166 S.E. 646); United States Fidelity  Guaranty Co. v.  Koehler, 161 Ga. 934 (132 S.E. 64); Collier v.  Barnesville, 174 Ga. 294 (162 S.E. 530); Parham v.  Hill, 179 Ga. 636 (176 S.E. 613); Frigidice Company v.  Southeastern Fair Association, 186 Ga. 263
(197 S.E. 204).
Transferred to the Court of Appeals. All the Justicesconcur.
                     No. 14933. SEPTEMBER 11, 1944. *Page 267